DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants preliminary amendment filed January 10, 2020 has been received and entered.  Claims 15-28 have been cancelled.  Accordingly, claims 1-14 and 29-42 are pending in the instant application.

CLAIMS
1.	Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 4 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the antigens in the claims share a “single structural similarity.”  To the contrary, each of the antigens (bacterial, fungal, viral, autoimmune, cancer, etc.) has its own mutually exclusive, unique primary, secondary and tertiary structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

2.	Claims 5-9 and 32-37 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 5-9 and 32-37 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the antigens in the claims share a “single structural similarity.”  To the contrary, each of the antigens (Escherichia, Bacillus, Neisseria, etc.) has its own mutually exclusive, unique primary, secondary and tertiary structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

3.	Claims 11-12 and 39-40 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 11-12 and 39-40 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the polymers in the claims share a “single structural similarity.”  To the contrary, each of the polymers (polyester, polyamides, etc.) has its own mutually exclusive structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 11-14, 29-33 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal.
The claims are directed to a microparticle comprising one or more recombinant outer membrane vesicles, at least some of which display a fusion protein, wherein said fusion protein comprises at least a portion of a transport protein coupled to at least a portion of one or more antigenic proteins or peptides, and a polymeric coating over said one or more recombinant outer membrane vesicles.
Rosenthal (Dissertation, Cornell University, May 2014) disclose of recombinant outer membrane vesicles which display a fusion protein, in which ClyA is used to transport an antigenic protein to the outer membrane.  (See page 9).  Rosenthal further disclose of fusion proteins comprising bacterial antigens.  (See pages 9-11).  Rosenthal further disclose of the production of controlled release formulations of PLGA microsphere encapsulated outer membrane vesicles.  (See page 62).
Accordingly, Rosenthal disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-14 and 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Putnam et al.
  The claims are directed to a microparticle comprising one or more recombinant outer membrane vesicles, at least some of which display a fusion protein, wherein said fusion protein comprises at least a portion of a transport protein coupled to at least a portion of one or more antigenic proteins or peptides, and a polymeric coating over said one or more recombinant outer membrane vesicles, wherein the antigens are fungal, viral, or parasitic.
The teachings of Rosenthal are set forth above.
Rosenthal do not teach of antigens which are fungal, viral or parasitic.
Putnam et al (US Publication 2015/0056246) teach of microparticles comprising recombinant outer membrane vesicles displaying a fusion protein for inducing an immune response.  (See paragraph 0021).  Putnam et al further teach of displaying fungal, viral and parasitic antigens.  (See claim 5).  Putnam et al specifically teach Candida, ebola, Trichomonas, and Influenza antigens displayed on the recombinant outer membrane vesicle for eliciting an immune response.  (See claims 5 and 54).
Accordingly, it would have been prima facie obvious to have produced the recombinant outer membrane vesicle having a fusion protein displayed on the surface and a polymeric coating as taught by Rosenthal and to have incorporated Candida, ebola, Trichomonas, or Influenza antigens as taught by Putnam et al.  One would have been motivated to use these antigens in view of Putnam et al teaching that they are disease causing agents effective for eliciting an immune response against.

6.	Claims 1-14 and 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al in view of Schutt et al.
  The claims are directed to a microparticle comprising one or more recombinant outer membrane vesicles, at least some of which display a fusion protein, wherein said fusion protein comprises at least a portion of a transport protein coupled to at least a portion of one or more antigenic proteins or peptides, and a polymeric coating over said one or more recombinant outer membrane vesicles, wherein the antigens are fungal, viral, or parasitic.
Putnam et al (US Publication 2015/0056246) teach of microparticles comprising recombinant outer membrane vesicles displaying a fusion protein for inducing an immune response.  (See paragraph 0021).  Putnam et al further teach of displaying fungal, viral and parasitic antigens.  (See claim 5).  Putnam et al specifically teach Candida, ebola, Trichomonas, and Influenza antigens displayed on the recombinant outer membrane vesicle for eliciting an immune response.  (See claims 5 and 54).
Putnam et al do not teach of a polymeric coating over the outer membrane vesicles.
Schutt et al (US Publication 2013/0183373) teach of liposomes coated with a polymer of PLGA.  (See paragraph 0232).
Accordingly, it would have been prima facie obvious to have taken the microparticles comprising recombinant outer membrane vesicles displaying a fusion protein for inducing an immune response as taught by Putnam et al and to incorporate a polymeric coating over the composition as taught by Schutt et al.  One would have been motivated to introduce a polymeric coating in view of their ability to reduce degradation through the alimentary tract.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 18, 2022